 286
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 30
 
WKYC
-
TV
, Inc. 
and
 
National Association 
o
f Broa
d-
cast Employees 
a
nd Technicians, Local 42 
a/w 
Communications Workers 
o
f America
, AFL

CIO
.  
Case 08

C
A

039190
 
December 
1
2
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
In this
 

b-

terminates upon expiration of a collective
-
bargaining 
agreement that establishes such an arrangement.  Under 
Bethlehem Steel
1
 
and its progeny, the Board has 
long 
held that it does.  The Board, however, has never provi
d-
ed a coherent explanation for this rule.  This conclusion 
comes to us not as the product of random reconsideration 
of our precedent.  Rather, the Board and the United 
States Court of Appeals for 
the Ninth Circuit have been 
engaged in a 15
-
year dialogue about the adequacy of the 

unilateral change doctrine.  Most recently, the Ninth Ci
r-

Hacienda 
Res
ort Hotel & Casino
, 355 NLRB 742 (2010), a case in 
which a four
-
member Board deadlocked on whether to 
reverse 
Bethlehem Steel
. 
 
Local Joint Executive B
oar
d of 
Las Vegas v. NLRB
, 657 F.3d 865 (9th Cir. 2011).  On 
review, the Ninth Circuit observed that the 

n-
tinue[d] to
 
be unable to form a reasoned analysis in su
p-

Bethlehem Steel
 
rule and, under its own 
analysis, found the 
Bethlehem Steel
 
rule was unsupport
a-
ble in the case before it.  657 F.3d at 867.
 
Although, as a matter of administrati
ve non
-

decision in 
Local Joint Executive B
oar
d of Las Vegas
 
except as the law of the case,
2
 
we cannot ignore the co
n-
cerns raised by the Ninth Circuit and by some Board 
M
embers 
in the underlying decision
s in that case.  See 
Hacienda Resort Hotel & Casino
, 331 NLRB 665 (2000) 
(Members Fox and Liebman, dissenting), vacated 309 
F.3d 578 (9th Cir. 2002); 
Hacienda Resort Hotel & C
a-
sino
, 351 NLRB 504 (2007) (Members Liebman and 
Walsh, dissenting), vacated 540 F
.3d 1072 (9th Cir. 
2008);
 
Hacienda Resort Hotel & Casino
, supra, 355 
NLRB 742 (Chairman Liebman and Member Pearce, 
concurring).  After careful consideration of those opi
n-
                                        
        
 
1
 
136 NLRB 1500 (1962), remanded on other grounds sub nom. 
M
a-
rine & Shipbuilding Workers v. NLRB
, 320 F.2d 615 (3d Cir. 1963), 
cert. denied 375 U.S. 984 (1964).  
 
2
 
See, e.g., 
Provena St. Josep
h Medical Center
, 350 NLRB 808, 814 
 
fn. 29 (2007).
 
ions, contrary opinions (including that of our dissenting 
colleague today), and the po
sitions of the parties in this 
case, we find compelling statutory and policy reasons to 
abandon the 
Bethlehem Steel
 
rule.  We accordingly hold 
that, like most other terms and conditions of emplo
y-

contin
ues after expiration of a collective
-
bargaining 
agreement that establishes such an arrangement.  Ho
w-
ever, because employers, including the Respondent, have 
long relied on 
Bethlehem Steel
 
in their dealings with u
n-
ions, we find that it would be unjust to app
ly our new 
holding in pending cases.  We shall therefore dismiss the 
complaint.
3
 
I
.
 
The Respondent and the Charging Party (
the 
Union) 
have been parties to multiple collective
-
bargaining 
agreements, the most recent of which was effective from 
June 1, 2006, 
through June 1, 2011.  The 2006

2011 
contract contained a union
-
security agreement, which 
required employees to be
come and remain members of 
the U
nion as a condition of employment.
4
  
The contract 
also inclu
d
ed a provision under which the Respondent, 
pursua
nt to signed employee authorizations, agreed to 
                                        
        
 
3
 
On September 30, 2011, Administrative Law Judge Jeffrey D. 
Wedekind issued the attached decision.  The Acting General Counsel 
and the Charging Party each filed exceptions and supporting briefs, the 
Resp
ondent filed an answering brief responding to both sets of exce
p-
tions, and the Acting General Counsel filed a reply brief.  The R
e-
spondent filed cross
-
exceptions and a supporting brief, and the Acting 
General Counsel filed an answering brief.  Clear Channe
l Outdoor, Inc., 
Lee Enterprises, Inc., and Stephens Media, LLC filed an amici brief in 
support of the Respondent.  
 
The Board has considered the decision and the record in light of the 

f
indings, and conclusions only to the extent consistent with this Dec
i-
sion and Order. 
 
The Respondent and the Charging Party have requested oral arg
u-
ment.  This request is denied as the record, exceptions, and briefs ad
e-
quately present the issues and the po
sitions of the parties.
 
4
 
Art
. 
I of the contract pertinently states:
 
All employees in the bargaining unit who are members of the Union 
as of the effective date of this Agreement shall, as a condition of e
m-
ployment or continued employment, be members of the
 
Union on the 
effective date of this Agreement and shall maintain such membership 
in good standing during the life of this Agreement . . . . As a condition 
of employment all Employees within the SCOPE OF THE UNIT . . . 
within thirty (30) days after the dat
e of execution of this Agreement, 
or in the case of new Employees, thirty (30) days after the date of hi
r-
ing, become members of the Union and remain members of the Union 
in good standing during the duration of this Agreement.  The Corpor
a-
tion shall, within
 
ten (10) working days after receipt of notice from the 
Union, discharge any Employee who is not in good standing in the 
Union by virtue of having failed to tender the uniform membership 
dues or initiation fees, as required by the U
n
ion.
 
Notwithstanding th
e contractual language, the Act limits the nature 
and extent of this oblig
a
tion.  
 
 287
 
WKYC
-
TV
,
 
INC
.
 
 
 

them to the Union (

dues 
checkoff

).
5
  
In add
i
tion, the contract included a form 
whereby employees could authorize dues checkoff.
6
 
Pur

e-
spondent terminated the contract on June 1, 2009.  The 
parties thus began bargaining over a new contract.  The 
Respondent continued to honor the dues
-
checkoff a
r-
rangement in the terminated contract.  On Jan
uary 4, 
2010, the Respondent implemented portions of a final 
offer, which included the identical union
-
security agre
e-
ment and dues
-
checkoff arrangement established in the 
terminated contract.  The Respondent informed the U
n-
ion, however, that these provisio
ns were not among the 
portions of the final offer that it intended to implement.  
Nevertheless, the Respondent continued to deduct union 

Union.  On October 5 and 6, 2010, however, the R
e-
spondent ceased
 
deducting and remitting union dues.  
The Respondent did not bargain with the Union over this 
decision.
 
The complaint alleges that the Respondent violated 
Section 8(a)(5) and (1) of the Act when, following co
n-
tract expiration, it ceased honoring the dues
-
c
heckoff 
arrangement without first providing the Union notice and 
an opportunity to bargain over that decision.  Applying 
Bethlehem Steel
, the judge found that the Respondent 
was free to unilaterally cease honoring the dues
-
checkoff 
arrangement when the con
tract expired.  In their exce
p-
tions, the Acting General Counsel and the Union urge the 
Board to abandon the 
Bethlehem Steel
 
rule and find that 

r-
                                        
        
 
5
 
Art
.
 
II of the contract explains:
 
Upon receipt of a signed authorization of the Employee involved . . . 

i-
ation fee and the dues payable by him or her to the Union, during the 
period provided in the authorization. . . . The Corporation will, on each 
pay period after such authorization has been received, withhold such 
dues and/or initiation fees from each Empl

c-
tions shall be limited to such Employees from whom the Corporation 
has received written authorization to deduct said dues and/or fees.
 
6
 
The dues
-
checkoff authorization form states:
 
[Employees] submit this authorization and assignmen
t with the unde
r-
standing that it will be effective and irrevocable for a period of one (1) 
year from this date [the date an employee signs a check
-
off authoriz
a-
tion form], or up to the termination of the current collective bargaining 
agreement between WKYC
-
TV and NABET, whichever occurs 
sooner . . . . This authorization and assignment shall continue in full 
force and effect for yearly periods beyond the irrevocable period set 
forth above and each subsequent yearly period shall be similarly i
r-
revocable unles
s revoked by me within ten (10) days prior to the exp
i-
ration of any irrevocable period hereof.  Such revocation shall be a
f-
fected by written notice
.
 
vives contract expiration.  The Respondent urges the 
Board to
 
continue to adhere to 
Bethlehem Steel
 
and its 
progeny.
 
We agree with the Acting General Counsel and the 
U
n
ion.  We find that requiring employers to honor dues
-
checkoff arrangements postcontract expiration is co
n-
sistent with the language of the Act, its re
levant legisl
a-
tive history, and the general rule against unilateral 
changes in terms and conditions of employment.  In 
hol
d
ing to the contrary, the Board in 
Bethlehem Steel
 
failed to take these considerations into account, and e
n-
gaged instead in reasoning 
that cannot withstand scrut
i-
ny, even on its own terms.  We therefore find that 
Bet
h-
lehem Steel
 
and its progeny must be overruled.  
 
II
.
 
The declared policy of the Act, as stated in Section 1, 

c-
tive bar

workers in the selection of bargaining representatives of 
their own choice.  Section 8(a)(5) makes it an unfair l
a-

c-
tively with the representatives of his 

e-
cause it is critically important that collective bargaining 
be meaningful, it has long been established that an e
m-
ployer violates Section 8(a)(5) when it unilaterally 

terms and condition
s of employment without providing 
their bargaining representative prior notice and a mea
n-
ingful opportunity to bargain about the changes.  
NLRB 
v. Katz
, 369 U.S. 736, 742

743 (1962).  Under this rule, 

c
hanging these mandatory subjects of bargaining applies 
both where a union is newly certified and the parties 
have yet to reach an initial agreement, as in 
Katz
, and 

negotiations have yet to result in a 
subsequent agre
e-
ment, as in this case.  
Litton Financial Printing Division 
v. NLRB
, 501 U.S. 190, 198 (1991).  In the latter circu
m-
stances, an employer must continue in effect contractua
l-
ly established terms and conditions of employment that 
are mandatory 
subjects of bargaining, until the parties 
either negotiate a new agreement or bargain to a lawful 
impasse.  
Id
.
 
at 198

199.  The Board recently explained 
the importance of this rule: 
 
 
[T]he status quo [upon contract expiration] must be 
viewed as a collect
ive whole.  In the give
-
and
-
take of 
bargaining, a union presumably will make concessions 
in certain terms and conditions to achieve improv
e-
ments in others[.]  Preserving the status quo facilitates 
bargaining by ensuring that the tradeoffs made by the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
288
 
parti
es in earlier bargaining remain in place.  Just as the 
employer continues to enjoy prior union concessions 

too the union continues to enjoy its bargained
-
for i
m-
provements, unless . . . the union h
as clearly and u
n-
mi
s
takably agreed to waive them.  
 
 
Finley Hospital
, 359 NLRB 
156
, 
157

158
 
(2012) (foo
t-
note omitted).
 

a dues
-
checkoff arrangement established in an expired 
collective
-
bargaining agreeme
nt plainly contravene
s
 
th
e
se 
salutary principles.  
Under settled Board law, wid
e-
ly accepted by reviewing courts,
7
 
dues checkoff is a ma
t-
ter related to wages, hours, and other terms and cond
i-
tions of employment within the meaning of the Act and 
is therefore
 
a mandatory subject of bargaining.  See, e.g., 
Tribune Publishing Co.
, 351 NLRB 196, 197 (2007), 
enfd. 564 F.3d 1330 (D.C. Cir. 2009).  The status
-
quo 
rule, then, should apply to dues checkoff, unless there is 
some cogent reason for an exception.  We see 
no such 
reason.
 
It is certainly true that a select group of contractually 
established terms and conditions of employment

 
arb
i-
tration provisions, no
-
strike clauses, and management
-
rights clauses

do 
not
 
survive contract expiration, even 
though they are mand
atory subjects of bargaining.  In 
agreeing to each of these arrangements, however, parties 
have waived rights that they otherwise would enjoy in 
the interest of concluding an agreement, and such wai
v-
ers are presumed not to survive the contract.  For exa
m-
pl
e, in 
Hilton
-
Davis Chemical Co.
, the Board held that 
parties have no postexpiration duty to honor a contractual 
agreement to arbitrate, reasoning that such an agreement 

which Congress has reserved to
 


economic power which the parties are otherwise free to 


d-
uct of
 

weapons, such as strikes or lockouts, otherwise available 
under the Act to resolve disputes . . . the duty to arbitrate 
. . . cannot be compared to the terms and conditions of 
employment routinely perpetu
ated by the constraints of 

, 284 NLRB 53, 
                                        
        
 
7
 
See 
Steelworkers v. NLRB
, 390 F.2d 846, 849 (D.C. Cir. 1967), 
cert. denied 391 U.S. 904 (1968); 
NLRB v. R
eed & Prince Mfg. Co.
, 
205 F.2d 131, 136 (1st Cir. 1953), cert. denied 346 U.S. 887 (1953); 
Caroline Farms Division of Textron, Inc. v. NLRB
, 401 F.2d 205, 210 
(4th Cir. 1968); 
NLRB v. J.
 
P. Stevens & Co.
, 538 F.2d 1152, 1165 (5th 
Cir. 1976); 
Operating Eng
ineer
s Local 571 v. Hawkins Constr
uction
 
Co.
, 929 F.2d 1346, 1350 (8th Cir. 1991).
 
58 (1987).
8
  
For similar reasons, a contractual no
-
strike 
clause normally does not act as a clear and unmistakable 

exp
ires.  
Southwestern Steel & Supply, Inc. v. NLRB
, 806 
F.2d 1111, 1114 (D.C. Cir. 1986) (citations omitted).  

strike, no
-
strike clauses are [also] excluded from the un
i-

Litton 
Financial Printing
, s
u-
pra, 501 U.S. at 199.  The Board has also held that a 
management
-
rights clause normally does not survive 

e-
ment
-

bargain.  Once th
e clause expires, the waiver expires, and 

Beverly Health & Rehabilitation Services
, 335 NLRB 
635, 636 (2001), enfd. in relevant part 317 F.3d 316 
(D.C. Cir. 2003).
9
 
 
The rationale behind these narr
owly drawn exceptions 
to 
Katz
 
does not apply to dues checkoff.  Unlike no
-
strike, arbitration, and management
-
rights clauses, a 
dues
-
checkoff arrangement does not involve the contra
c-
tual surrender of any statutory or nonstatutory right.
10
  
Rather, it is sim
ply a matter of administrative conve
n-
ience to a union and employees whereby an employer 
agrees that it will establish a system where employees 
may, if they choose, pay their union dues through aut
o-
matic payroll deduction.
11
  
Payments via a dues
-
checkoff 
arr
angement are thus no different from other voluntary 
checkoff agreements, such as employee savings accounts 
                                        
        
 
8
 
In 
Litton Financial Printing
, supra, the Supreme Court approved 

Katz
, 

n the strong 
statutory
 
princ
i-
ple, found in both the language of the NLRA and its drafting history, of 

m-
phasis added).
 
9
 
As we discuss below, union
-
security clauses also do not survive 
contr
act expiration because the proviso to Sec. 8(a)(3) limits such pr
o-
visions to the term of the contracts containing them.  
Bethlehem Steel
, 
supra.  
 
10
 

t-
utory right to refrain from supporting 

contrary, a dues
-

checkoff is purely voluntary.  
 
11
 
Reviewing courts have recognized that dues
-
checkoff arrang
e-
ments serve a unique role as a tool for administrative conveni
ence.  See 
NLRB v. Atlanta Printing Specialties & Paper Products Union
, 523 
F.2d 783, 786 (5th Cir. 1975) (union
-

by a section of the Act totally removed from the section governing dues 
checkoff, and which have a totally di
fferent purpose . . . dues checkoff
 
 
. . . far from being a union security provision, seems designed as a 
provision for administrative convenience in the collection of union 

Food & Commercial Workers Local 
1
 
v. NLRB
, 975 F.2d 40, 44 
(2d Cir. 1992);
 
Anheuser
-
Busch, Inc. v. Teamsters Local 822
, 584 F.2d 
41, 43 (4th Cir. 1978); 
Associated Builders & Contractors v. Carpe
n-
ters Vacation & Holiday Trust Fund
, 700 F.2d 1269, 1277 (9th Cir. 
1983), cert. denied 464 U.S. 825 (1983).
 
 289
 
WKYC
-
TV
,
 
INC
.
 
 
 
and charitable contributions, which the Board has reco
g-


notably

survive the contracts that establis
h them.  
Qua
l
ity House of Graphics
, 336 NLRB 497, 497 fn. 3 
(2001).
12
  

i-
lar checkoff procedures, it is anomalous to hold that they 
survive contract expiration, but that dues
-
checkoff a
r-
rangements, which directly
 
assist employees in their e
f-
forts to support their designated bargaining represent
a-
tives financially, do not.
 
Nothing in 
F
ederal 
labor law or policy, meanwhile, 
suggests that dues
-
checkoff arrangements should be 
treated less favorably than other terms and
 
conditions of 
employment for purposes of the status quo rule.  That 
includes Section 302 of the Taft
-
Hartley Act, which, at 
the very least, creates no obstacle to finding that an e
m-
ployer violates the Act by unilaterally discontinuing dues 
checkoff after 
contract expiration.
13
  
Section 302(a) of 
the Act generally prohibits employer payments to unions, 
but Section 302(c) exempts certain payments from that 
prohibition, including dues checkoff.  Section 302(c)(4), 
the exception for dues checkoff, states in per
tinent part:
 
 
The provisions of this section shall not be applicable
 
 
. . . with respect to money deducted from the wages of 
employees in payment of membership dues in a labor 
organization:  Provided, That the employer has r
e-
ceived from each employee, on w
hose account such 
deductions are made, a written assignment 
which shall 
not be irrevocable for a
 
period of more than one year, 
or beyond the termination date of the applicable
 
colle
c-
tive agreement, whichever occurs sooner[
.
]
 
[
E
mphasis 
added.
]
14
 
 
The plain t
erms of this provision indicate that Co
n-
gress contemplated that a dues
-
checkoff arrangement 
would continue beyond the life of the collective
-
bargaining agreement establishing it.  First, Section 
                                        
        
 
12
 
See also 
King Radio Corp.
, 166 NLRB 649, 653 (1967), enfd. 398 
F.2d 14 (10th Cir. 1968) (employer violated Sec. 8(a)(5) where, follo
w-

t-
ting employees to purchase savings bonds through payroll deductions).  
 
13
 
A
lthough the Board is not responsible for enforcing Sec
.
 
302, 

whether an unfair labor practice has occurred, from considering arg
u-
ments concerning Section 302 to the extent they support, 
or raise a 

BASF Wyandotte Corp.
, 
274 NLRB 978, 978 (1985), enfd. 798 F.2d 849 (5th Cir. 1986).  A
c-
cord
:
 
NLRB v. Oklahoma Fixture Co
.
, 332 F.3d 1284, 1287 (10th Cir. 
2003) (en banc) (concluding that the Board



n-

.
 
 
14
 
This is the only pro
vision in the Act that regulates dues checkoff.
 
302(c)(4) contains no language making dues
-
checkoff 
arrangeme
nts dependent on the existence of a collective
-
bargaining agreement.  Rather, the only document nece
s-
sary for a legitimate dues
-
checkoff arrangement, under 
the unambiguous language of Section 302(c)(4), is a 

from the employee
 
authorizi
ng d
e-
ductions.
15
  
Second, had Congress intended that dues
-
checkoff arrangements would automatically expire upon 
co
ntract expiration, there would have been no need to say 
that employees can revoke their checkoff authorizations 
at contract expiration.  Simply
 
put, if dues checkoff e
x-
pired with the contract, there would be nothing left ther
e-
after
 
for an employee to revoke.
16
  
And, of course, it is 
abundantly clear that, whether during or after the term of 
a contract, the proviso to Section 302(c)(4) is concerned
 
only with 
an individual
 

 
to withdraw his 
checkoff authorization; nothing therein even remotely 
suggests that Congress intended to permit employers to 
unilaterally revoke checkoff arrangements.
17
 
                                        
        
 
15
 

t-
ment of dues
-
checkoff arrangements is in sharp contrast to its treatment 
of union
-
security agreements.  The Act explicitly conditions the l
ife of 
a union
-
security agreement to the term of the collective
-
bargaining 
agreement that establishes it.    
 
16
 
The District of Columbia Circuit and the Ninth Circuit have 
agreed with this interpretation of Sec. 302(c)(4).  See 
Tribune Publis
h-
ing
, supra, 5
64 F.3d 1330; 
Local Joint Executive B
oar
d of Las Vegas
, 
supra, 657 F.3d 865.  In 
Local Joint Executive B
oar
d
, the Ninth Circuit 

-

court described 

terminate upon the expiration of a contract.  Id.  In 
Tribune Publishing
, 

e-
quire a written collective ba



 
W
e are cognizant of conflicting c
ircuit decisions on this issue, cited 
by the dissent and by the Respondent 
on brief.  See, e.g., 
Sullivan Bros. 
Printers, Inc. v. NLRB
, 99 F.3d 1217, 1232 (1st Cir. 1996); 
U.S. Can 
Co. v. NLRB
, 984 F.2d 864, 869

870 (7th Cir. 1993).  For the reasons 
discussed above, we respectfully disagree with those decisions (most of 
which rel
ied in part on 
Bethlehem Steel
).  We note in particular that the 
Supreme Court in 
Litton Financial Printing
, supra, cited by the dissent, 
was not faced with deciding the issue of whether dues checkoff su
r-
vives contract expiration; the Court merely noted th
at it was the 

 
17
 
Further support for our interpretation of Sec. 302(c)(4) is found in 
its legislative history.  Sec. 302(c)(4) was enacted in 1947 as part of the 
Taft
-
Hartley amendments to 
the Act.  This section of the Taft
-
Hartley 
amendments was added as a floor amendment to the Senate bill.  Sen
a-
tor Taft, Chairman of the Senate Labor Committee, spoke in support of 
this amendment and explained its purpose as it related to the then
-
prevailin
g industry practice concerning dues checkoff.  Clearly, Senator 
Taft was of the view that Sec. 302(c)(4) permitted dues checkoff to 
continue indefinitely until revoked by an individual employee:
 
If [an employee] once signs such an assignment [authorizing d
ues 
checkoff] under the collective
-
bargaining agreement, 
it may continue 
indefinitely until revoked
, and it may be 
irrevocable
 
during the life of 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
290
 

mplo
y-
ee trust funds further illustrates that Congress conte
m-
plated that dues
-
checkoff arrangements could survive 
contract expiration.  In addition to dues checkoff, Section 
302(c) exempts a variety of trust fund payments from the 
general prohibition agains
t employer payments to unions.  
Pertinently, Section
s 302(c)(5)

(8) provides that this 
e
x

such payments are made is specified 
in a written agre
e-
ment with the employer
 

explici
t decision to condition the lawfulness of trust fund 
pa
y


but the conspicuous absence of this requirement in Se
c-
tion 302(c)(4)

 
is evidence that Congress did not intend 
the viability of a dues
-
checkoff arrange
ment to depend 
on the existence of an unexpired collective
-
bargaining 
agreement.
18
  
 
Moreover, while Section
s 302(c)(5)

(8) conditions the 
lawfulness of trust fund payments on the existence of a 

Katz
, an 
empl

terminate upon expiration of a collective
-
bargaining 
agreement that establishes that obligation.  See 
Laborers 
Health & Welfare Trust Fund for Northern California v. 
Advanced Lightweight Concrete Co.
, 484 U
.S. 539, 544 
fn. 6 (1988) (citing, inter alia, 
Peerless Roofing Co. v. 
NLRB
, 641 F.2d 734 (9th Cir. 1981)).  To the contrary, 

s
 
302(c)(5)

(8) is satisfied by an 
expired
 
collective
-
bargaining agreement establish
ing trust fund payments, 
together with the underlying trust agreements.  Id. at 736; 
Made 4 Film, Inc.
, 337 NLRB 1152, 1152 fn. 2 (2002).  
An employer accordingly has an obligation, pending n
e-
gotiations, to honor contractually established trust fund 
paymen
ts until the parties have reached a successor 
agreement or a valid impasse.  See 
Advanced Ligh
t-
weight Concrete
, 484 U.S. at 544 fn. 6.  Thus, even if 
Section 302(c)(4) could be read as making dues
-
checkoff 
arrangements dependent on the existence of a colle
ctive
-
bargaining agreement, as the Respondent argues, parity 
of reasoning would require a finding that dues
-
checkoff 
                                        
                                     
 
the particular contract, or for a period of 12 months.  That, I think, is 
substantially in accord with nine
-
te
nths of all check
-
off agreements, 
and sim
p
ly prohibits a check
-
off made without any consent whatever 
by the employees.93 Cong.Rec. 4876 (1947), reprinted in 2 NLRB, 
Legislative History of the Labor Management Relations Act, 1947, at 
1311 (1948) (emph
a
sis a
dded).
 
18
 
See 
Russello v. U
.
 
S
.

includes particular language in one section of a statute but omits it in 
another section of the same Act, it is generally presumed that Congress 
acts intentionally and purposely in t
he disparate inclusion or excl
u-

 
arrangements survive the expiration of such an agre
e-
ment.  
 
III
.
 
As the foregoing discussion makes clear, the language 
and policies of the 
Act strongly support a finding that 
dues checkoff should be included with the overwhelming 
majority of terms and conditions of employment that 
remain in effect even after the contract containing them 

 
Bethlehem Steel
.  The principal issues before the Board 
in 
Bethlehem Steel
 
were whether the employer had vi
o-
lated Section 8(a)(5) by unilaterally ceasing to observe 
and implement both the union
-
security and the dues
-

ired contract.  The 
Board first held

quite correctly

that both union sec
u-
r
i
ty and dues checkoff involve wages, hours, and terms 
and conditions of employment that are mandatory su
b-
jects of bargaining.  136 NLRB at 1502.  Even so, the 
Board held that the emp
loyer acted lawfully in unilatera
l-
ly ceasing to honor the contractual 
union
-
security 
clause.  
In reaching that conclusion, the Board relied on the pr
o-
viso to Section 8(a)(3), which states in relevant part that 

 
. . .
shall preclude an em
ployer from 
making an agreement
 
with a labor organization
 
. . .
 
to 
require as a condition of employment membership ther
e-

19
  
The Board interpreted this language to mean that 

cannot be made a conditio
n of employment except under 

Id
.
  
The 
Board found that because the proviso explicitly cond
i-
tions the legitimacy of a union
-
security agreement on the 
existence of a contract, parties can impose a union
-
security ag


Id
.
  
Thus, once a contract expires so, too, does 
a union
-
security agreement established in that contract.  
As the Board explained, when an employer, following 
contract expiration, refuses to honor a
 
union
-
security 
                                        
        
 
19
 

discrimination in regard to hire or tenure of employment or any term or 
condition of employment to encourage or discourage membership in 
any labor
 

 
[N]othing in this Act
 
. . . 
shall preclude an employer from 
making an 
agreement
 
with a labor organization
 
. . . 
 
to require as a condition of 
employment membership therein on or after the thi
rtieth day follo
w-
ing the beginning of such employment or the effective date of such 
agreement, whichever is the later, (i) if such labor organization is the 
representative of the employees as provided in section 9(a), in the a
p-
propriate collective
-
bargaini
ng unit covered by such an agreement 
when made, and (ii) unless following an election held as provided in 
section 9(e) within one year preceding the effective date of such 
agreement, the Board shall have certified that at least a majority of the 
employees 
eligible to vote in such election have voted to rescind the 
authority of such labor organization to make such an agreement[.] 
 
 291
 
WKYC
-
TV
,
 
INC
.
 
 
 
agreement established in that contract, the employer acts 

does not violate Section 8(a)(5).  
Id
.
  
This finding is not 
in dispute today.  
 
The 
Bethlehem Steel 
Board also found, however, t
hat 

-
checkoff a
r-
rangements also do not survive contract expiration
.  
Id
.
  

-

m-
plemented the union
-

contract, and therefore the 


contracts and became a contractual right which continued 
to exist so long as the contracts remained in force

Id
.
  
In essence then, the Board appeared to posit that u
nion
-
security agreements and dues
-
checkoff arrangements are 
so similar or interdependent that they must be treated 
alike: because the Act explicitly mandates termination of 
union security agreements following contract expiration, 
so too must a dues
-
checkof
f arrangement terminate.
20
  
The Board further found that the language of the 
checkoff clause


Agreement shall remain in effect, deduct from the pay of 
such Employee each month . . . his periodic Union dues 
for that mo



a-
tion with the duration of the contract.  
Id
.
  
 
The 
Bethlehem Steel 

several respects.  First, and most obviously, the Board 
wholly ignored Section 302(c)(4), which is the only pr
o-
visio
n of the Act that addresses dues checkoff and which, 
as shown, clearly contemplates that checkoff normally 
does
 
survive the expiration of a collective
-
bargaining 
agreement.  
 

a-


unspecified


 
respect to 


the union
-
security provisions, the proviso to Section 
8(a)(3) dictated that dues checkoff, as well as union sec
u-
rity, expired upon co
ntract termination.  If so, the 

in 
Bethlehem Steel
 
contained both union
-
security and 
dues
-
checkoff provisions, that is by no means true of all 
or even nearly all collective
-
bargaining agreements.  
Pa
r-
ties have the option of negotiating either without the ot
h-
                                        
        
 
20
 
See 
Quality House of Graphics
, supra, 336 NLRB at 511 (adop
t-

Bethlehem Steel

r

-
security and dues
-
checkoff arrangements are so 
interrelated, that to enforce dues checkoff in the absence of a contract 
would constitute a violation of Section 8(a)(3) which requires a contract 
for the enforcement of union security, ev
en though Section 8(a)(3) does 

 
er:  they may agree to union security, but not to dues 
checkoff, and vice versa.  
 
The independence of union
-
security agreements from 
dues
-
checkoff provisions is illustrated most clearly in 

t
-
to
-

S
tates
.
21
  
In those jurisdictions, parties 
are prohibited from including a union
-
security agreement 

nonetheless include dues
-
checkoff arrangements.  Not
a-
bly, that was the circumstance in 
T
ampa Sheet Metal
, 
288 NLRB 322 (1988).  There, the Board held, without 
explanation, that a dues
-
checkoff arrangement did not 
survive contract expiration, even though union security 
was prohibited under a 
S
tate 

-
to
-

Id.
 
at 
326 fn. 15.  The 
facts of 
Tampa Sheet Metal
 
demonstrate 
the falsity of 

premise that dues
-

-
security agreement.  Its 
holding, for which the Board has never provided any 
rationale, exposes the fundamental infirmity of the 
Bet
h-
leh
em Steel
 
holding.  The undeniable reality is that u
n-
ion
-
security and dues
-
checkoff arrangements can, and 
often do, exist independently of one another.  The 

Bethl
e-
hem Steel
 
therefore cannot stand.
22
  
 
Third, th
e 
Bethlehem Steel 
Board mistakenly ignored 
that the proviso to Section 
8(a)(3) and Section 
302(c)(4)

enacted by the same Congress at the same 
time

treat union security and dues checkoff quite di
f-
ferently.  The language of the 8(a)(3) proviso makes 
clear th
at when Congress wanted to make an emplo
y-
ment term, such as union security, dependent on the e
x-
istence of a contract, Congress knew how to do so.  Yet 
Section 8(a)(3) does not mention dues checkoff, let alone 
limit the effectiveness of a dues
-
checkoff prov
ision to the 
life of a collective
-
bargaining agreement.  And, as we 
have shown, both the language and the legislative history 
of Section 302(c)(4) unambiguously indicate that Co
n-
gress contemplated that dues checkoff would survive 
contract expiration.  
 
Fou
rth, 
Bethlehem Steel
 
failed to acknowledge another 
crucial dissimilarity between dues checkoff and union 
security: the fundamental difference between their co
m-
pulsory and voluntary natures.  Under a union
-
security 
agreement, employees are compelled to pay 
union dues 
                                        
        
 
21
 

-
security 
agreements, Sec. 14(b) provides that any state or territory may enact 
laws that prohibit these agreements.  States w
ith laws barring union
-

-
to
-

S

-
to
-

S
tate.
 
22
 
Indeed, the Ninth Circuit has held that 
Katz
 

-
to
-

S
tates, where
 

i-

Local Joint Executive B
oar
d of Las Vegas, 
supra, 657 F.3d at 876.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
292
 
or agency fees, or face discharge.
23
  
By contrast, an e
m-

n-


contract contains a union
-
security agreement.  
Bluegrass 
Satellite, Inc.
, 349 NLRB 866, 867 (2007).
24
  
Although 
an employee who is subject to a union
-
security agre
e-
ment may be more likely to choose dues
 
checkoff, parti
c-
ipation in dues
 
checkoff still is in no way compelled.  An 
emplo
yee has a right under Section 7 to select or reject 
dues checkoff as the method by which to pay union dues, 
and may choose to pay dues by another method.
25
  
Co
n-
trary to 
Bethlehem Steel
 
then, as the Board has since 
acknowledged, union security and dues check
off are 


.
, 
250 NLRB 1324, 1324 fn. 1 (1980).
26
  
As noted above, 
the unique administrative nature of a dues
-
checkoff a
r-
rangement further distinguishes it from a union
-
security 
agreement.
27
 
                                        
        
 
23
 
The Supreme Court has interpreted Sec. 8(a)(3) as allowing an 
employee to comply with a union
-
security agreement by paying only 
the req
uired dues and initiation fees, without being a union member.  
NLRB v. General Motors Corp.
, 373 U.S. 734, 742 (1963).  A no
n-
member, upon objecting to making other payments to the union, may 

ve 

Co
m-
munications Workers v. Beck
, 487 U.S. 735, 745 (1988).  
 
24
 
See also 
IBEC Housing Corp.
, 245 NLRB 1282, 1283 (1979) 

u-
t
horization as a method [of] fulfilling his membership obligation under 
a lawful union
-

Electrical Workers IUE Local 601 
(Westinghouse Electric Corp.)
, 180 NLRB 1062, 1062 (1970) (an e
m-

off system as the 

 
25
 
The Respondent argues that post
expiration continuance of dues 

s-
sence, employees who otherwise would choose not to 
continue paying 
dues might feel compelled to do so.  There is no merit to this conte
n-
tion.  Employees who do not wish to continue their financial support of 
the union can exercise their Sec. 7 rights by revoking their dues
-
checkoff authorizations pursuant 
to Sec. 302(c)(4).   
 
26
 
As previously indicated, a union
-
security clause effectively waives 
the right of covered employees to exercise their Sec. 7 right not to join 
or support a union; a dues
-

This distinction is
 
further reason to find that checkoff survives contract 
expiration even when union security does not.
 
27
 
As stated above, the 
Bethlehem Steel
 
Board seemingly based its 
decision in part on the language of the contractual checkoff clause in 
that case, i.e., t


long
-
established principle that any waiver of a statutory right must be 

Metropolitan Edison Co. v. N
LRB
, 460 U.S. 

contracts has repeatedly been held 
not
 
to constitute a waiver of the 

of employment after contract expi
ration.  See, e.g., 
Finley Hospital
, 
supra, 359 NLRB No. 9, slip op. at 1
-
4, and cases cited.
 
Last, developme

Bet
h-
lehem Steel
 
only cast further doubt on its reasoning.  For 
example, if union security and dues checkoff are go
v-

be as unlawful for an employer, postcontract expirat
ion, 
to 
continue
 
to honor a dues
-
checkoff arrangement as it 
would be to continue to honor a union
-
security arrang
e-
ment.  Yet the Board has never prohibited an employer 
from continuing to check off dues after a contract e
x-
pires.  To the contrary, the Board 
has long held that an 

n-
tinuing dues checkoff after a collective
-
bargaining 

expired and the employer has terminated dues checkoff, 
the employer may la
wfully agree to resume deducting 

Tribune Publishing
, supra, 351 NLRB at 
197 fn. 8.
28
  
The incompatibility of the two lines of cases 
demonstrates that the connection between union security 
and dues checkoff cannot bear the burden the Board a
s-
si
gned to it in 
Bethlehem Steel
.  
 
IV
.
 
In support of the 
Bethlehem Steel
 
rule, the dissent 
makes four basic arguments, none of which persuade 
us

and none of which has ever been endorsed by the 
Board in the past.  We believe that our view, if not co
m-
pelled by
 
the Act, is more faithful to its language and 
policies.
 
Initially, the dissent suggests that dues checkoff is not 
really voluntary, and that most employees would not 
willingly agree to checkoff in the absence of a contract
u-
al union
-
security provision.  Th
is view simply cannot be 
reconciled with the reality that dues
-
checkoff provisions 
exist even in the absence of union
-
security provisions, 

-
to
-

it consistent with the fact that employees are free to r
e-
v
oke their checkoff authorizations when the collective
-
bargaining agreement expires; 
that
 
rule

not allowing 
employers unilaterally to cease deducting union dues 


is consistent with 

 
The dissent conte
nds, however, that the right to revoke 
is not enough, and that employers must be allowed to 
cease honoring the contractual dues
-
checkoff provision 
upon contract expiration in order to effectively protect 

ard, 
the dissent relies entirely on speculation and on the i
m-
                                        
        
 
28
 
See also 
Lowell Corrugated Container Corp.
, 177 NLRB 169, 173 
(1969), enfd. on other grounds 431 F.2d 1196 (1st Cir. 1970) (employer 
did not violate Sec. 8(a)(2
) and (3) by continuing to honor unrevoked 
checkoff authorizations after contract expiration); 
Frito
-
Lay
, 243 
NLRB 137, 138 (1979).  
 
 293
 
WKYC
-
TV
,
 
INC
.
 
 
 
plicit assumption that employees are not capable of u
n-
derstanding their right to revoke.  As we have shown, the 
language and legislative history of Section 302(c)(4) 
indicate that Congress had mo
re confidence in emplo
y-
ees than that, and so do we.  In any event, as the Supreme 

 
. . . 
ent
i-

o-

union.
 
. . . There is nothing unreasonable in giving a 
short leash to the employer as vindicator of its emplo
y-

Auciello Iron Works, Inc. 
v. NLRB
, 517 U.S. 781, 790 (1996).
 

to t
heir expressed intention) 
not
 
to support unions is 
matched

 
and is clearly driven

by its insistence that 
employers must retain unilateral cessation of dues 
checkoff as a bargaining weapon.  Any unilateral change 
that disadvantages employees

and, of course,
 
many 
employees (if not all) will regard cessation of dues 
checkoff as detrimental

might be characterized as an 
economic weapon for employers, but that does not mean 
it should be permitted.  As then
-
Chairman Liebman and 
then
-
Member Pearce observed in their
 
concurring opi
n-
ion in 
Hacienda III

a-
ponry is subject
 
to one crucial qualification

the party 
utilizing it must at the same time be engaged in lawful 
ba
r

Hacienda Resort Hotel & Casino
, supra, 
355 NLRB at 744.  We 
agree with that assessment, to 
which we add only that the antiquity of the 
Bethlehem 
Steel
 
rule does not change the fact that, as shown, it is 
difficult to reconcile with the language and policies of 
the Act.  Unlike a good wine, a mistake does not get be
t-
ter with age.
29
 
Finally, consistent with his position in 
Hacienda III
, 
our dissenting colleague claims that, like arbitrat
ion and 
no
-
strike clauses, dues
-
checkoff arrangements are 

bargaining relation
ship until the parties affirmatively 

view, most other terms and conditions of employment 

n-


their concurrence in 
Hacienda III
, however, then
-
Chairman Liebman and then
-
Member Pearce pointed 

-
bargaining agreement, such as wage rates, ar
e no less 
                                        
        
 
29
 

i-

on boycotts 

decision are those provided here.
 
contractual requirements than is a dues
-
checkoff oblig
a-

obligation to provide those particular wages and ben
e-

 
V
.
 
For all the reasons discussed above, we have dete
r-
mine
d that 
Bethlehem Steel
 
and its progeny should be 
overruled to the extent they stand for the proposition that 
dues checkoff does not survive contract expiration under 

to that effect in 
Bethlehem Steel 
is unsupportable because 
it is based on questionable reasoning, is inconsistent with 
established policy generally condemning unilateral 
changes in terms and conditions of employment, is co
n-
tradicted by both the plain language and legislative hist
o-
ry of the
 
only statutory provision addressing dues 
checkoff, and finds no justification in the policies of the 
Act.  We recognize, as the Respondent argues, that t
o-

has remained intact for some 50 years.  We do
 
not lightly 
abandon that policy.  But we decline to keep following a 
course that has never been cogently explained

and, in 
our view, cannot be.
30
  
Accordingly, we now hold that an 
employer, following contract expiration, must continue 
to honor a dues
-
check
off arrangement established in that 
contract until the parties have either reached agreement 
or a valid impasse permits unilateral action by the e
m-
ployer.
31
 
VI
.
 
We must now decide whether to apply our new rule 
retroactively, i.e., in all pending cases (incl
uding this 




SNE E
n-
terprises
, 344 NLRB 
673, 673 (2005).  In determining 


on preexisting law, the effect of retroactivity on acco
m-
                                        
        
 
30
 
See 
Goya Foods of Florida
, 356 NLRB 
1461, 1463
 
(2011) (e
x-
plaining decision to overrule precedent).
 
31
 

rties from expressly and u
n-
equivocally agreeing that, following contract expiration, an employer 
may unilaterally discontinue honoring a dues
-
checkoff arrangement 

statutory duty to maintai
n the status quo.  That is, a union may choose 
to waive its postexpiration, statutory right to bargain over this mandat
o-
ry subject of bargaining.  Of course, for such a waiver to be valid, it 

Metropolitan Edison
, supra, 4
60 
U.S. at 708.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
294
 
plishment of the purposes of the Act, and any pa
rticular 

Id.
 
at 673.  
 

would work a manifest injustice.  Mistaken or not, 
Bet
h-
lehem Steel
 
has been the law for 50 years.  Employers, 
like the Responde
nt, have relied upon it when conside
r-
ing whether to cease honoring dues
-
checkoff arrang
e-
ments following contract expiration.
32
  
Although the v
a-
lidity of 
Bethlehem Steel
 
had been called into question on 
several recent occasions, the Respondent and other sim
i-
larly situated employers did not have adequate warning 
that the Board was about to change the law at the time of 
the events in any currently pending cases.  Moreover, 

b-
stantive Board law governing partie

than a mere change to a remedial matter.  See 
SNE E
n-
terprises
, supra, 344 NLRB at 673; cf. 
Kentucky River 
Medical Center
, 356 NLRB 
6, 10
 
(2010)
.
  
We therefore 
shall decide all pending cases involving unilateral cess
a-
tion of contractually
 
established dues
-
checkoff arrang
e-
ments, following contract expiration, under 
Bethlehem 
Steel
.  
 

c-
tively, the Respondent was privileged to cease honoring 
the dues
-
checkoff arrangement under 
Bethlehem Steel
.
  
Accordingly, the Respondent did not violate Section 
8(a)(5) and (1) as alleged in the complaint.
33
 
ORDER
 
The complaint is dismissed.
 
                                        
        
 
32
 
See 
Levitz Furniture Co. of the Pacific
, 333 NLRB 717, 729 
(2001) (50
-
year Board precedent allowing employers to withdraw 
recognition from incumbent unions based on good
-
faith uncertainty as 

rospectively because of 

 
33
 


Tribune Publishing
, supra, compels finding a
n 
8(a)(5) v
iolation.  There, 
the Board found that an employer violated Sec. 8(a)(5) where the e
m-
ployer ceased dues 
checkoff following contract expiration, later agreed 
that employees could continue having their dues deducted and credited 
to the union under the employ

b-
sequently reneged on that agreement. 351 NLRB at 198.  As the judge 
found, the facts here are distinguishable.  The Respondent did not te
r-
minate dues checkoff, agree to re
-
establish them, and then terminate 
them agai
n.  Rather, the Respondent, after contract expiration, conti
n-
ued deductions without interruption and then ceased dues checkoff only 

n
 
8(a)(5) violation is not warranted under 
Tribune Pub
lishing
.
 
M
EMBER 
H
AYES
, concurring and dissenting.
 
Following the expiration of a collective
-
bargaining 
agreement containing union
-
s
ecurity and dues
-
checkoff 
clauses, the Respondent unilaterally ceased deducting 
and remitting union dues. Under long
-
settled precedent, 
it was entitled to do so. For 50 years, the Board has held 
that an employer is privileged to take this step, as an e
m-
plo

r-
vive the expiration of the collective
-
bargaining agre
e-
ment that created it.
1
 
Today, the majority abandons that 
precedent and instead requires that dues checkoff, once 
instituted, continue ad infinitum un
til the parties either 
agree to discontinue it or reach a valid impasse. I am not 
persuaded that this disruption of settled law, and of the 
settled expectations and negotiating practices of those 
who rely on it, is adequately justified by the majority.  I 
dissent from the change in our precedent.
2
   
 
In 
Bethlehem Steel, 
as here, expired collective
-
bargaining 
agreements contained both union
-
security and 
dues
-
checkoff clauses. The Board held that the union 

p
i-
ration as a matter of law, such that it was not an unfair 
l
a
bor practice for the employer to cease applying it.
3
  

e-



right to such checkoffs in its favor, like its right to the 
imposition of union security, was created by the co
n-
tracts and became a contractual right which continued to 

th
e District of Columbia and Seventh Circuits have e
n-
dorsed this view.
4
  
The Ninth Circuit has stated that the 
dues
-
checkoff obligation survives contract expiration in 
right
-
to
-
work S

                                        
        
 
1
 
Bethlehem Steel Co., 
136 NLRB 1500 (1962), remanded on other 
grounds sub nom. 
Marine & Shipbuilding Workers v. NLRB, 
320 F.2d 
615 (3d Cir. 1963), cert. denied 375 U.S. 984 (1964).
 
 
2
 
Because I would adhere to 
Bethlehem Steel
, and because the R
e-
s


s-
missed.
 
3
 
136 NLRB at 1502.  The majority says that this holding is not in 

dly be called into question 
at any time.   
 
4
 
See 
Office & Professional Employees  Local 95 v. Wood County 
Telephone Co
.
, 408 F.3d 314 (7th Cir. 2005); 
McClatchy Newspapers, 
Inc. v. NLRB
, 131 F.3d 1026, 1030 (D.C. Cir. 1997), cert. denied 524 
U.S. 937 (199
8); 
U
.
S
.
 
Can Co. v. NLRB
, 984 F.2d 864, 869

8
70 (7th 
Cir. 1993); 
Microimage Display Division of Xidex Corp
.
 
v. NLRB
, 924 
F.2d 245, 254

255 (D.C. Cir. 1991); 
Southwestern Steel & Supply, Inc. 
v. NLRB
, 806 F.2d 1111, 1114 (D.C. Cir. 1986). The Supreme Court 
has likewise acknowledged the special status of dues
-
checkoff prov
i-
sions as an exception to the rule regarding unilateral changes esta
b-
lished in 
NLRB v. Katz, 
369 U.S. 736 (1962).  See 
Litton Financial 
Printing Division v. NLRB
, 501 U.S. 190, 199 (1991).
 
 295
 
WKYC
-
TV
,
 
INC
.
 
 
 

t that court has also 

the Board would treat dues
-
checkoff in the same manner 

5
 
The 
Bethlehem Steel 
holding is consistent with the 

n
sense recognition that a 
union
-
security clause operates as a powerful inducement 
for employees to authorize dues checkoff, and that it is 
unreasonable to think that employees generally would 
wish to continue having dues deducted from their pay 
once their e
mployment no longer depends on it:.  
 
Checkoff is optional, of course, but on the facts before 
us we cannot agree that the exercise of this option by 
employees is in all circumstances independent of the 
impact of union security. Here
,
 
the Respondent and th
e 
Union had agreed to a contract containing both union
-
security and checkoff provisions. The contract not only 
required the employees to be union members but offered 
them the convenience of paying membership dues effor
t-
lessly through wage deductions which 
the Employer 
agreed to make. When executing these checkoff author
i-
zations, the employees can hardly have been unmindful 
of the fact that they had to pay union dues. In these ci
r-
cumstances it would be unreasonable to infer that all 
employees who authorized 
the checkoff would have done 
so apart from the existence of the union
-
security prov
i-
sion and the necessity of paying union dues, or to infer 
that these same employees would, as a whole, wish to 
continue their checkoff authorizations even after the u
n-
ion se
curity provision was inoperative.
6
   
 
For these reasons, checkoff authorizations become 
revocable at will, regardless of any otherwise
 
lawful li
m-
its on revocation provided by their terms, when the u
n-
ion
-
security obligation is removed following a deauthor
i-
z
ation election. Id.; see also 
Bedford Can Mfg. Co., 
162 

m-
                                        
        
 
5
 
Local Joint Executive Board of Las Vegas v. NLRB, 
657 F.3d 865 
(9
th 
Cir. 2011), denying enf. 
Hacienda Resort Hotel & Casino, 
355 
NLRB 742 (2010) (
Hacienda)
. My colleagues cite this case as a signi
f-
icant factor in their decision to overrule precedent, whil
e neglecting to 
acknowledge the portion of the opinion quoted above. They state that 

Bethlehem Steel 
rule was unsupportable in 

application of 
Bethlehem Steel
 
i
n the absence of union security.  Thus, 

Bethlehem 
Steel
 
rings hollow.   
 
For the reasons stated in my joint concurrence with former Member 
Schaumber in 
Hacienda, 
I respectfully disagree with th
e view of the 
Ninth Circuit that dues checkoff survives contract expiration in cases 
where there is no union
-
security clause.
 
 
6
 
Penn Cork & Closures, Inc., 
156 NLRB 411 (1965), enfd. 376 F.2d 
52 (2d Cir. 1967), cert. denied 389 U.S. 843 (1967).
 

-
security clause).
7
 
Exempting dues
-
checkoff clauses from automatic pos
t-
expiration continuation under the 
Katz 
rule 
is consistent 


8
 

i-
sion today is not.
 
It is no answer to say, as my colleagues do, that e
m-

adeq
uately protected because they may revoke their 
checkoff authorizations if they no longer wish to support 
the Union. It is unlikely that employees will recall the 
revocation language in their authorizations, and less lik
e-
ly still that they will understand t
hat their obligation to 
pay dues as a condition of employment terminated as a 
matter of law once the contract expired. Even if they do 
remember and understand, checkoff authorizations typ
i-
cally permit revocation only during brief annual window 
periods, and
 
the wording of the revocation language may 
be difficult to understand.  Take, for example, the rev
o-
c
a
tion provision in the checkoff authorizations at issue in 
a recent case:
 
 
This authorization and assignment shall be irrevocable 
for a period of one (1) y
ear from the date of execution 
or until the termination date of the agreement between 
the Employer and Local 99, whichever occurs sooner, 
and from year to year thereafter, unless not less than 
thirty (30) days and not more than forty
-
five (45) days 
prior t
o the end of any subsequent yearly period I give 
the Employer and Union written notice of revocation 
bearing my signature thereto.
9
 
 
This language provides 15
-
day window periods during 

of any 
subsequent
 

end of the initial period?  The authorization provides that 
it ceases to be irrevocable at the earlier of the 1
-
year a
n-
niversary of execution or the date the collective
-
bargaining agreement expires, but it does not sa
y how 
long the revocation window remains open at those times.  
 

-
year anniversary of ex
e-
cuting his authorization occurs before the collective
-
bargaining agreement expires, the authorization may be 
understood to say that he may 
n
ot
 
revoke the authoriz
a-
                                        
        
 
7
 
As the B
oard explained in 
Electrical Workers IBEW Local 2088 
(Lockheed Space Operations), 
302 NLRB 322, 326 fn. 12 (1991), u
n-
ions and employers find it mutually advantageous to agree to dues 
checkoff where a union
-
security obligation is in place to reduce the 
admi
nistrative burden of collecting dues and avoid the burden of di
s-
charging employees who become delinquent in their dues payments.   
 
8
 
Lockheed, 
supra, 302 NLRB at 327
.
 
9
 

, 358 NLRB 
704, 706
 
(2012).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
296
 
tion when the contract expires:  it is revocable at the 
1
-
year anniversary 
or
 
at contract expiration, whichever 
occurs sooner.  As a matter of law, it is revocable when 
the contract expires in any event,
10
 
but how is the e
m-
ployee sup
posed to know that?  Based on his reading of 
the authorization itself, an employee may well believe 
that he must continue having his dues deducted from his 
paycheck until the next annual 15
-
day window period, 
even though his obligation to remain a member o
f the 
union has ceased.  The union is not likely to tell him ot
h-
erwise, and the employer is probably barred from doing 
so unless specifically asked.  Thus, I am not persuaded to 
abandon 
Bethlehem Steel
 

that the revocability of 
checkoff authorizations suff
i-
cien
t

11
 
The majority acknowledges that the 
Bethlehem Steel
 
rule concerning dues checkoff is not the sole exception to 
the 
Katz
 
rule, and that other contractually established 
terms concern
ing mandatory subjects of bargaining also 
lapse at contract expiration.  The majority argues that 
those exceptions all share
 
a common feature that dues 
checkoff lacks.  Their argument fails to persuade, ho
w-
ever, because it ignores the fact that some of the
 
exce
p-
tions they would group together rest on fundamentally 
different rationales.  Management
-
rights provisions are 
excepted from the 
Katz
 

extent
.  
The Act creates and protects the right to bargain colle
c-
tively.  A management
-
righ
ts provision represents a 
waiver of that statutory right, and the Board will not infer 
an inte
nt to continue that waiver post
contract expiration 
absent clear and unmistakable evidence to the contrary.
12
  
Arbitration provisions, by contrast, are excepted fr
om 
Katz
 

limits
.  The duty to bargain 
under Section 8(d) is limited to a duty to meet and confer 
in good faith concerning mandatory subjects of bargai
n-

o-
posal or require the making of
 

r-
ties retain the right to impose their will through econo
m-
ic force.  Contractual arbitration provisions represent the 

contract expires, that extra
-
statutory right is resumed.
13
      
 
Another and more persuasive rationale links dues 
checkoff with other exceptions to the 
Katz
 
rule.  As I 
                                        
        
 
10
 
Atlanta Printing Specialties
, 215 NLRB
 
237 (1974).
 
11
 

ll 

standing experience in the administration 
of the Act. See, e.g., 
Penn Cork & Closures, Inc., 
supra. 
 
12
 
Provena St. Joseph Medical Center
, 350 N
LRB 808 (2007).  Al
t-


t-
ly stated in my partial dissent in 
Centurylink
, 358 NLRB No. 134, slip 
op. at 4 (2012).
 
13
 
See,
 
e.g., 
Hilton
-
Davis Chemical Co.
, 185 NLRB 241, 242 (1970).
 
explained in 
Hacienda
, dues
 
checkoff, no
-
strike/no
-


xist in a bargaining 
relationship until the parties affirmatively contract to be 

range of other terms and conditions of employment su
b-

commencement of a
 

obligation to maintain them does not arise with or d
e-

dues checkoff and other uniquely contractual terms are 

d 
conditions of employment routinely perpetuated by the 
constraints of 
Katz

14
 
 

the several exceptions to the 
Katz
 
rule, continuing to e
x-
cept dues checkoff is similarly justified.  Those other 
excepti

c-

Likewise, dues
 
checkoff limits the statutory right to r
e-
frain from supporting any labor organization.
15
  
And as I 
have already explained, that right is
 
insufficiently pr
o-
tected by the revocability of checkoff authorizations.
 
The majority also contends that their decision to ove
r-
rule 
Bethlehem Steel
 
finds support in the text of Section 
302(c)(4). I disagree. My colleagues are quite correct that 
Section 30
2(c)(4) allows employers to deduct union dues 


shall not be irrevocable for a period of more than one 
year, or beyond the termination date of the applic
able 
collective bargaining agreement, whichever occurs soo
n-

a-
bility of the written 
assignment
.  Even if it suggests that 
such assignments, while revocable, may continue beyond 
the life of the collecti
ve
-
bargaining agreement without 
violating Section 302, it does not mandate that the dues
-
checkoff 
clause
 
in the expired collective
-
bargaining 
                                        
        
 
14
 
Indiana & Michigan Electric Co., 
284 NLRB 53, 58 (1987) (rea
f-
firming 
Bethlehem Steel).
 
15
 
Both union
-
security clauses and dues
-
checkoff arrangements place 
limits on the general right of employe
es to refrain from supporting a 
labor organization and would violate the Act absent specific statutory 
authorization. Thus, Sec. 8(a)(3) authorizes union
-
security clauses 
subject to numerous safeguards as part of a compromise between the 
competing interest
s of insuring employee free choice in the exercise of 
Sec
.
 
7 rights and safeguarding the legitimate role of the union as the 
exclusive representative of all unit employees. Likewise, deduction of 
union dues and fees violates the Act absent a valid authoriz
ation
 
from 
the employee. 
Industrial Towel 
& 
Uniform Service, 
195 NLRB 1121 
(1977), enf. denied on other grounds 473 F.2d 1258 (6
th
 
Cir. 1973).  
That is not the case with deductions from pay for other purposes, 
co
n-

se deductions together with 
dues checkoff.
 
 
 297
 
WKYC
-
TV
,
 
INC
.
 
 
 
agreement likewise continue.
16
  
Moreover, to the extent 
the majority argues that Section 302(c)(4) evidences 
congr
essional intent to continue dues
-
checkoff postco
n-
tract expiration, 
Bethlehem Steel
 
has been the law for 50 
years, and Congress has never legislatively ove
r
ruled it.
 
Citing 
Finley Hospital
,
17
 
the majority posits that co
m-
pulsory continuation of dues checkoff
 
following contract 
expiration is necessary to protect the bargaining process. 


a-
soning goes) because the employer may have agreed to it 
in return 
for a union concession on some other term that 
continues as part of the status quo. But this argument 
ignores the fact that for 50 years, it has been settled law 
that dues checkoff, if agreed to, will not survive the co
n-
tract.  Both sides know the rules.  
If a union deems dues 
checkoff sufficiently important that it is willing to secure 
it through a concession on a term subject to the 
Katz
 
rule, 
it understands the deal it is striking

just as an employer 
understands the deal it is striking if it makes a conc
ession 
on a term subject to 
Katz
 
in exchange for desired la
n-
guage in a management
-
rights provision.  In both situ
a-
tions, both sides know that they are conceding on a term 
that will continue postcontract in exchange for one that 
will end with the contract. 
 
The bargaining process is 
better protected by preserving the settled rules with r
e-
spect to both management rights 
and
 
dues checkoff.  It 
hardly advances collective bargaining to require that 
some portions of negotiated agreements

i.e., those f
a-
vorable to 
the union

survive contract expiration, while 
others

those favorable to the employer

do not.
18
  
 
                                        
        
 
16
 
The majority endeavors to elide this critical difference by lumping 
together the contractual dues
-
checkoff clause and the written assig
n-

e-

 
 
The majorit


(8) is likewise unavai
l-
ing. Those provisions authorize employer payments to union
-
sponsored 
pension and welfare benefit funds under certain circumstances and, as 
the majority notes, the obligation to continue su
ch payments survives 
contract expiration under 
Katz.
 
Unlike Sec. 302(
c)(4), however, Secs. 
302(c)(5)



critical difference in t
he statutory text, the nature of the payments is 
different as well. The payments to the pension and benefit plans are the 
means by which the employer provides the relevant fringe benefits and 
thus are part of the 
Katz 
status quo obligation to the same exte
nt as if 
those benefits were provided by some other method, such as an e
m-
ployer
-


the union by employees through dues checkoff
, which are for the direct 
benefit of the union.
 
17
 
359 NLRB 
156
 
(2012). I relevantly dissented in that case.
 
18
 
See, e.g., 
Omaha World Herald, 
357 NLRB 
1870
 
(2011) (emplo
y-
er not privileged to make unilateral changes in 401(k) plan that applies 
equally to 
unit and nonunit employees after collective
-
bargaining 

once agreed to, will continue indefinitely unless the u
n-
ion agrees to end it (a highly unlikely possibili
ty) or the 
parties reach lawful impasse on its elimination. An e
m-
ployer will not find it easy to establish such an impasse 

19
 
But in any event, no 
employer can even reach that threshold without including 
the elimination of du
es checkoff in its final proposal to 
the union. Creating an incentive for employers to inject 
that issue into collective bargaining does little to advance 
the collective
-
bargaining process, in my view.
 
On the other hand, my colleagues know well that an 
emp

expiration has long been recognized as a legitimate ec
o-
nomic weapon in bargaining for a successor agreement. 
The ability of parties to wield such weapons is an int
e-
gral part of the system of collective b
argaining that the 
Wagner and Taft
-
Hartley Acts envisioned for the peac
e-
ful resolution of industrial disputes. To strip employers 
of that opportunity would significantly alter the playing 
field that labor and management have come to know and 
rely on.  Inde
ed, even in times of union boycott and other 

i-
mate bargaining position, the employer will be forced to 
act as the collection agent for dues to finance this oppos
i-
tion.  This is the unspoken object of tod

it contravenes the well
-
established doctrine that the 

o-
nomic weapons the parties can use in seeking to gain 

20
 
In sum, dues
-
checkoff clauses, 

e-

Katz
 
scheme regarding 

Board has recognized in other settings that the complex 
situations that arise under the Act cannot alw
ays be 
forced into neat categories, and has responded flexibly in 
an effort to implement to the fullest
 
possible extent the 
F
ederal labor policy Congress has established.
21
 
For the 
                                        
                                     
 

u-
ments authorizing such changes).  I relevantly dissented in that case.
 
19
 
See, e.g., 
Erie Brush, 
357 NLRB 
363
 
(2011), enf. denied 
70
0
 
F.3d 
17
 
(D.C. Cir. 2012). I relevantly
 
dissented in that case.
 
20
 
NLRB
 
v
. 
Insurance Agents,
 
361 U.S. 477, 497 (1970). My co
l-



and until tod
ay, 
postcontract cessation of dues checkoff was long accepted by the 
Board, with the approval of reviewing courts, as fully consistent with 
lawful bargaining. 
 
21
 
See, e.g., 
John Deklewa & Sons, 
282 NLRB 1375 (1987), enfd. 
843 F.2d 770 (3d Cir. 1988), cert
. denied 488 U.S. 889 (1988) (union 
recognition extended unde
r Sec. 8(f) confers limited
 
9(a) status on 
union for purpose of enforcing contract during its term);
 
Servicenet, 
Inc., 
340 NLRB 1245 (2003) (duration clause normally mandatory 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
298
 
past 50 years, the Board has done so in the area of dues 
checkoff as well. 
My colleagues point to no evidence that 
this approach has impeded collective bargaining or the 
peaceful resolution of labor disputes, but today they 
abandon it all the same. For my part, I respectfully di
s-
sent.
 
 
Kelly Freeman, Esq., 
for the General Counsel
.
 
William 
A. 
Behan, Esq
., 
for the Respondent.
 
Charles M. DeGross, Esq., 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
EFFREY 
D.
 
W
EDEKIND
, 
Administrative Law Judge.  The 
complaint in this case alleges that WKYC
-
TV (the Respondent) 
violated Section
 
8(a)(5) and (1) of the 
National Labor Relations 
Board (the 
Act
)
 
by unilaterally ceasing dues checkoff in Oct
o-

in June 2009.
1
     
 
A hearing on the complaint allegations was originally sche
d-
ule
d in August 2011.  However, on August 19, the parties filed 
a joint motion requesting a decision without a hearing based 
solely on a stipulated record.  Consistent with Section 

R
ules, the motion included the 
pa
r

 
of facts with attached exhibits, statement of 
the issues, and short statements of position.  
 
By order dated August 19, I granted the joint motion and a
p-
proved the stipulation of facts.  The General Counsel, the 
Charging Party, and the Respondent subseque
ntly filed briefs.  
Based on the briefs and the entire stipulated record,
2
 
for the 
reasons set forth below, I find that the Respondent did not vi
o-
late the Act under extant law.
 
F
INDINGS OF 
F
ACT
 
I.
  
J
URISDICTION 
 
The Respondent is a corporation that operate
s a television 
broadcasting station in Cleveland, Ohio.  The Respondent a
d-
mits, and I find, that its an
nual gross revenues and out
-
of
-
S
tate 
purchases exceed $100,000 and $5000, respectively, and that it 
is an employer engaged in commerce within the meaning
 
of 
Section 2(2), (6), and (7) of the Act.  
 
NABET Local 42 is the designated exclusive bargaining re
p-

control, repair, and maintain the television broadcast equipment 
at the station.   The Res
pondent admits, and I find, that NABET 
Local 42 is a labor organization within the meaning of Section 
2(5) of the Act. 
 
                                        
                                     
 
subject,
 
but clause
 
of indefinite duration was exception because it r
e-
quired parties to forgo right to take economic action in support of ba
r-
gaining positions for successor agreement).
 
1
 

representative (NABET 
Local 42) on October 18, 2010, and amended 
on March 28, 2011.  The complaint issued on March 30, 2011, and was 
subsequently amended on April 5, 2011.  
 
2
  
No consideration has been given to any facts set forth in the briefs 
that are not supported by the st
ipulated record.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
The Respondent and Local 42 have been party to successive 
collective
-
bargaining agree
ments, the most recent of which 
became effective June 1, 2006, and contained both a union
-
 
security clause and a dues
-
checkoff provision.  Th
e union
-
security clause (art.
 
I) required all unit employees to become 
and remain union members or pay initiation f
ees and weekly 
dues.  The 
dues
-
checkoff provision (art.
 
II) required the R
e-

a
tion, 

remit them to NABET and Local 42 until such time as the a
u-
thor
ization is timely and properly revoked by the employee.
 
By its terms, the 2006 contract was effective through June 1, 
2011.  However, pursuant to the reopener provisions of the 
agreement, the contract was terminated by the Respondent e
f-
fective June 1, 2009
.   Accordingly, the parties began bargai
n-
ing over new terms and conditions in April 2009, shortly after 
the Respondent provided notice of the termination.  
 
Eventually, on October 20, 2009, the Respondent gave Local 
42 its final offer.  However, the offer
 
was unanimously rejected 
by the unit membership.  Thereafter, on January 4, 2010, the 
Respondent implemented portions of the final offer unilatera
l-
ly.
3
  
 
At no time prior to implementing portions of its final offer 
on January 4 did the Respondent cease de
ducting and remitting 
union dues.  Nor did the Respondent ever propose any changes 
to the dues
-
checkoff provisions of the terminated agreement; 

 
The Respondent also continued to deduct and remi
t dues a
f-
ter it implemented portions of its final offer on January 4.  It 
continued to do so even though the dues
-
checkoff provisions in 
its final offer were not among the terms it advised Local 42 and 
the employees that it would be implementing unilateral
ly on 
January 4.  
 

manager (Spectorsky) became aware of the situation and i
n-
structed that dues checkoff cease.
4
  
Accordingly, on October 5 
and 6, the Respondent notified Local 42 and the affected e
m-



 
                                        
        
 
3
 
Local 42 filed unfair labor practice charges on January 5 and 
March 30
 
relating to the implementation.  However, the Regional D
i-
rector dismissed the charges on the ground that the parties had reached 
a lawful impasse, and the dismissal w
as upheld by the Office of A
p-
peals. Thus, for purposes of this case, I have assumed that the January 4 
implementation was lawful.
 
4
 
The parties stipulated that, at various times during the course of the 
negotiations and period of impasse, and continuing to
 
date, the Union 
has engaged in activity directed at the general public, the viewing aud
i-
ence, and the station's advertisers, designed to influence the station's 
position on contract issues.  However, the parties did not stipulate how 
General Manager Spect
orsky became aware that the station was still 
deducting and remitting union dues or why Spectorsky directed that the 
station cease doing so. 
 
 299
 
WKYC
-
TV
,
 
INC
.
 
 
 
B.  Analysis
 
The General Counsel makes two alternative arguments why 
the Respo

o-
ber 2010 was unlawful.  The General Counsel first argues that, 
as a matter of policy, employers should be required to continue 
dues checkoff after contract expiration to the same extent they 
are required
 
to maintain wages, benefits, and other mandatory 
terms and conditions of employment until a new agreement or 
good
-
faith impasse.  As the General Counsel concedes, howe
v-
er, this argument is contrary to longstanding Board precedent, 
specifically 
Bethlehem S
teel Co
., 136 NLRB 1500 (1962)
,
 
and 
its progeny.  Although the General Counsel offers various re
a-

decision addressing the subject, on second remand from the 
Ninth Circuit, effectively reaffirmed the
 
precedent in the a
b-
sence of a three
-
member majority to overrule it.  See 
Hacienda 
Resort Hotel & Casino (Hacienda III)
, 355 NLRB 
742
 
(2010). 
 
Like 
Hacienda I 
and 
II
, 
Hacienda III
 
was reviewed by the 
Ninth Circuit at the request of the union.  And this tim
e, instead 
of remanding the case yet again for a rational  explanation of 
the precedent, the court rejected the precedent outright.  Ho
w-
ever, the court did so only as applied to dues
-
checkoff prov
i-

-
standing, independent convenien
ce to 

Local Joint Exec
utive
 
B
oard
 
of Las Vegas, Culinary Workers Local 226 v. NLRB
, 
657 
F.3d 
865 (9
th
 
Cir. 
2011
).
  
The court expressed no opinion with 
respect to situations, such as that here, where the expired co
n-
tract
 
also contained a union
-
security clause that compelled 
emplo
y
ees to join or pay dues to the union as a condition of 
emplo
y
ment.  In any event, I am bound by Board precedent 
unless and until it has been reversed by the Supreme Court.  
Pathmark Stores, Inc
.,
 
342 NLRB 378 fn. 1 (2004).   
 
The General Counsel alternatively argues that, even if the 
Respondent had a right under 
Bethlehem Steel
 
to cease dues 
checkoff upon contract expiration, it forfeited the right by co
n-
tinuing to deduct and remit dues for 16 mon
ths thereafter and 
failing to propose eliminating dues checkoff in negotiations 
prior to making the change.
5
  
However, the employer in 
Hac
i-
enda
 
likewise did not cease dues checkoff until over a year 
after the contract expired.  Nor is there any indication 
that the 
employer had previously proposed eliminating dues checkoff 

Hacienda 
Resort Hotel & Casino
 
(
Hacienda I
), 331 NLRB 665, 665, 673 
(2000).   See also 
West Co
., 333 NLRB 1314, 1315 fn. 6 and 
1319

1320
 
(2001) (employer lawfully ceased dues checkoff 3 
                                        
        
 
5
 
As a general rule, an employer's post
-
impasse changes in wages, 
benefits, and other mandatory terms of employmen
t cannot be substa
n-
tially different from the terms of its prior offers during negotiations.  
See 
Church Square Supermarket
, 356 NLRB 
1357
, 
1362
 
(2011), and 
cases cited there.  
 
months after the contract expired and the employer unilaterally 
implemented its final offer, even though the final offer included 
the same dues checkoff provision); and 
87
-
10 51st Ave. Owners 
Corp
., 320 NLR
B 993 (1996) (employer lawfully ceased dues 
checkoff 7 months after the contract expired, even though no 
bargaining whatsoever had occurred up to that time).  
 
Further, the case cited by the Genera

Tribune 
Publishing Co
., 351 NLRB 196 (2007), enfd. 564 F.3d 1330 

Board found that the employer violated Section 8(a)(5) by di
s-
continuing direct deposit of union dues after previously
 
agre
e-
ing, during the hiatus between collective
-
bargaining agre
e-
ments, to permit direct deposit of union dues.  Although the 

Board emphasized the distinction in its decision:
 
[T]he issue befo
re us is not whether the Respondent had the 
right to unilaterally cease dues checkoff after the collective
-
bargaining agreement expired.  Rather, the issue is whether 
the Respondent, after unilaterally ceasing dues checkoff but 
later reaching a new agreeme
nt with the Union to allow e
m-
ployees to use direct deposit for the deduction of their union 
dues, could unilaterally terminated the use of direct deposit 
for that pu
r
pose. 
 
[351 NLRB at 197.]
 

contrar
y to Board precedent as the first.  Accordingly, in 
agreement with the Respondent, I find that its unilateral dec
i-
sion to cease dues checkoff in October 2010 did not violate the 
Act.
6
 
C
ONCLUSION
 
OF 
L
AW
 

 
in 

-
bargaining agreement in June 2009, did not violate Section 
8(a)(5) and (1) of the Act.
 
On the foregoing findings of fact and conclusions of law and 
on the entire stipulated record, I issue 
the following reco
m-
mended
7
 
ORDER
 
The complaint is dismissed.
 
                                        
        
 
6
 

affirmative
 
defense that th
e complaint is barred by Sec.
 
10(b) b
e
cause 
Local 42 failed to file the underlying charge within 6 months after it 
learned that the Respondent was unilaterally implementing other po
r-
tions of its final offer on January 4, 2010. 
 
7
 
If no exce

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for
 
all pu
r-
poses.
 
 
